Case 9:18-cv-80176-BB Document 339-4 Entered on FLSD Docket 12/17/2019 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative               CASE NO.: 9:18-cv-80176-BB/BR
    of the Estate of David Kleiman, and W&K Info
    Defense Research, LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT

           Defendant.


         PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S FOURTH
                   REQUEST FOR PRODUCTION AND INSPECTION

          PLEASE TAKE NOTICE that, pursuant to Rule 34 of the Federal Rules of Civil Procedure,
   Plaintiffs, by their undersigned counsel, hereby responds to the Fourth Requests for Production
   and Inspection made by Defendant Craig Wright (“Defendant”), as follows:

                                   PRELIMINARY STATEMENT
          Plaintiffs make the following preliminary statement.

          1.      Plaintiffs object to the Requests to the extent they seek information or documents
   protected by the attorney-client privilege and/or the work product doctrine or any other applicable

   privilege or immunity. Plaintiffs’ agreement to produce documents responsive to any particular
   Request excludes privileged documents. Plaintiffs will provide a privilege log of all such
   documents and will meet and confer with Defendant’s counsel to schedule a deadline for the
   production of such log. Finally, the inadvertent production of any privileged document is not
   intended and shall not be deemed to waive or abridge any applicable privilege.
          2.      Plaintiffs’ responses are based upon information known to Plaintiffs at the current
   stage of litigation and are given without prejudice to Plaintiffs’ right to amend or supplement
   their responses. Plaintiffs’ investigation into the matters addressed in the Requests is continuing,
Case 9:18-cv-80176-BB Document 339-4 Entered on FLSD Docket 12/17/2019 Page 2 of 7




   and Plaintiffs will supplement their responses to the Requests if and when appropriate, pursuant

   to Federal Rule of Civil Procedure 26(e), other applicable rules or laws, or by Order of the Court.
          3.      A statement that Plaintiffs will produce documents responsive to a particular

   Request does not constitute an admission that such documents exist. The production of any
   document shall not constitute an admission or concession that such document is relevant or
   admissible.
          4.      Plaintiffs will produce these documents on a rolling basis.

                            SPECIFIC OBJECTIONS TO TIME FRAME

          Plaintiffs object to the time period requested as it is inconsistent with what the Defendant

   himself has argued is appropriate at this stage of the litigation. Accordingly, unless otherwise

   noted, Plaintiffs will treat the relevant time period for all responses as one month after the filing

   of the Initial Complaint. If the parties reach an agreement to expand the relevant time period, or if

   Defendant demonstrates a specific reason to exceed that timeframe for an individual interrogatory,

   Plaintiffs will supplement his responses to the extent necessary.

                            SPECIFIC RESPONSES AND OBJECTIONS

   REQUEST NO. 1:

   All communications with the ATO.

   RESPONSE TO REQUEST NO. 1:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 2:

   All communications with Jamie Wilson.

   RESPONSE TO REQUEST NO. 2:

           Plaintiffs will produce responsive, non-privileged documents related to this Request,
   including communications up to the date of the request.

   REQUEST NO. 3:
Case 9:18-cv-80176-BB Document 339-4 Entered on FLSD Docket 12/17/2019 Page 3 of 7



   All communications with any former employee, contractor, or staff member of any company in
   which Craig Wright has been involved with, including but not limited to:

               a.   Phillip Monecillo
               b.   Stephen Dekker
               c.   Erik eSplanada
               d.   Eric O’Donell
               e.   Neil Domseller
               f.   Peter Chen
               g.   Kannan Balakrishnan
               h.   Newton Cheung
               i.   CO1N Pty. Ltd.
               j.   DeMorgan Ltd.
               k.   DeMorgan Holdings Pty Ltd
               l.   Hotwire Preemptive Intelligence Pty Ltd
               m.   Panopticrypt Pty Ltd
               n.   Integyrz Pty Ltd
               o.   Cloudcroft Pty Ltd


   RESPONSE TO REQUEST NO. 3:

   Plaintiffs object to this request because as written it constitutes an impermissible fishing expedition,

   and doesn’t appear to be relevant to any party’s claim or defense. Plaintiffs also object to this request

   because it is extremely broad and overly burdensome as the email addresses for these individuals are

   not provided, and Plaintiffs are not in position to know who worked for what company and in what

   capacity that worker worked. REQUEST NO. 4:

   All communications with Greg Maxwell.

   RESPONSE TO REQUEST NO. 4:

           Plaintiffs object to this request because it constitutes an impermissible fishing expedition and

   also seeks information that has no relevance to any issue related to the claims and defenses of this

   case. This kind of discovery is expressly forbidden by the federal rules, which limit the scope of

   discovery to “nonprivileged matter[s] that [are] relevant to any party’s claim or defense . . . .” Fed. R.

   Civ. P. 26(b)(1).

   REQUEST NO. 5:
Case 9:18-cv-80176-BB Document 339-4 Entered on FLSD Docket 12/17/2019 Page 4 of 7



   All communications with the twitter handle “Contrarian.”

   RESPONSE TO REQUEST NO. 5:

           Plaintiffs object to this request because it constitutes an impermissible fishing expedition and

   also seeks information that has no relevance to any issue related to the claims and defenses of this

   case. This kind of discovery is expressly forbidden by the federal rules, which limit the scope of

   discovery to “nonprivileged matter[s] that [are] relevant to any party’s claim or defense . . . .” Fed. R.

   Civ. P. 26(b)(1).

   REQUEST NO. 6:

   All communications with members of Blockstream, including but not limited to Adam Back, Erik
   Svenson, Pieter Wuille, Rusty Russel, and Joe Netti.

   RESPONSE TO REQUEST NO. 6:

           Plaintiffs object to this request because it constitutes an impermissible fishing expedition and

   also seeks information that has no relevance to any issue related to the claims and defenses of this

   case. This kind of discovery is expressly forbidden by the federal rules, which limit the scope of

   discovery to “nonprivileged matter[s] that [are] relevant to any party’s claim or defense . . . .” Fed. R.

   Civ. P. 26(b)(1).

   REQUEST NO. 7:

   All communications with members of “Bitcoin Core”, including but not limited to any
   communications with anyone with the email address ending in @bitcion.org.

   RESPONSE TO REQUEST NO. 7:

           Plaintiffs object to this request because it constitutes an impermissible fishing expedition and

   also seeks information that has no relevance to any issue related to the claims and defenses of this

   case. This kind of discovery is expressly forbidden by the federal rules, which limit the scope of

   discovery to “nonprivileged matter[s] that [are] relevant to any party’s claim or defense . . . .” Fed. R.

   Civ. P. 26(b)(1).
Case 9:18-cv-80176-BB Document 339-4 Entered on FLSD Docket 12/17/2019 Page 5 of 7



   REQUEST NO. 8:

   All communications with members of mining pools that predominantly mine BTC, including but not
   limited to:

           a.    BTC.com
           b.    Antpool
           c.    Slush Pool
           d.    F2pool
           e.    ViaBTC
           f.    BTC.top
           g.    DPOOL
           h.    Bitfurry
           i.    58COIN
           j.    BTCC
           k.    BW

   RESPONSE TO REQUEST NO. 8:

           Plaintiffs object to this request because it constitutes an impermissible fishing expedition and

   also seeks information that has no relevance to any issue related to the claims and defenses of this

   case. This kind of discovery is expressly forbidden by the federal rules, which limit the scope of

   discovery to “nonprivileged matter[s] that [are] relevant to any party’s claim or defense . . . .” Fed. R.

   Civ. P. 26(b)(1).

   REQUEST NO. 9:

           All communications with Jonathan Warren.

   RESPONSE TO REQUEST NO. 9:

           Plaintiffs will produce responsive, non-privileged documents related to this Request,
   including communications up to the date of the request.

   REQUEST NO. 10:

   All public bitcoin addresses relating to bitcoin in which Dave Kleiman had any ownership interest or
   control.

   RESPONSE TO REQUEST NO. 10:

           Plaintiffs have already produced any responsive, non-privileged documents related to this

   Request by applying the negotiated search terms to documents and communications in their

   possession.
Case 9:18-cv-80176-BB Document 339-4 Entered on FLSD Docket 12/17/2019 Page 6 of 7



   REQUEST NO. 11:

   All documents related to bitcoin which Dave Kleiman had any ownership interest or control that
   were held on any bitcoin exchange.

   RESPONSE TO REQUEST NO. 11:

          Plaintiffs have already produced any responsive, non-privileged documents related to this

   Request by applying the negotiated search terms to documents and communications in their

   possession.



    Dated: December 10, 2019                         Respectfully submitted,

                                                     s/ Velvel (Devin) Freedman
                                                     Velvel (Devin) Freedman, Esq.
                                                     BOIES SCHILLER FLEXNER LLP
                                                     100 SE Second Street, Suite 2800
                                                     Miami, Florida 33131
                                                     Telephone: (305) 539-8400
                                                     Facsimile: (305) 539-1307
                                                     vfreedman@bsfllp.com

                                                     Kyle W. Roche, Esq.
                                                     Admitted Pro Hac Vice
                                                     BOIES SCHILLER FLEXNER LLP
                                                     333 Main Street
                                                     Armonk, NY10504
                                                     Telephone: (914) 749-8200
                                                     Facsimile: (914) 749-8300
                                                     kroche@bsfllp.com

                                                     Counsel to Plaintiff Ira Kleiman as Personal
                                                     Representative of the Estate of David Kleiman
                                                     and W&K Info Defense Research, LLC.


                                   CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that on December 10, 2019, a true and correct copy of the
   foregoing was served on all counsel of record identified on the Service List below via e-mail:

    Andres Rivero, Esq.
Case 9:18-cv-80176-BB Document 339-4 Entered on FLSD Docket 12/17/2019 Page 7 of 7



   Jorge A. Mester, Esq.
   Alan H. Rolnick, Esq.
   RIVERO MESTRE LLP
   2525 Ponce de Leon Boulevard
   Suite 1000
   Coral Gables, FL 33134
   305-445-2500
   (305) 445-2505 (fax)
   arivero@riveromestre.com
   jmestre@riveromestre.com
   arolnick@riveromestre.com
   receptionist@riveromestre.com

                                         /s/ Velvel (Devin) Freedman
                                         Velvel (Devin) Freedman
